                                                                           Page 1 of 3

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JEAN-DENIS JEAN-EWOLL,
Inmate No. J34720,
      Plaintiff,

vs.                                          Case No.: 3:15cv202/LAC/EMT

LIEUTENANT P. REYES, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated January 14, 2019 (ECF No. 114). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                           Page 2 of 3

       2.     The Motions for     Summary Judgment filed by Defendant Nurse

Practicioner Marsha Nichols (ECF No. 70) and by Defendants Lieutenant Peter

Reyes, Captain Brandon Turner, and Officer Virgil Mason (ECF No. 82) are

GRANTED;

       3.     All other pending motions are DENIED as moot; and

       4.     The clerk is directed to enter judgment in favor of all Defendants and

close the file.

       DONE AND ORDERED this 14th day of February, 2019.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:15cv202/LAC/EMT
                              Page 3 of 3




Case No.: 3:15cv202/LAC/EMT
